Citation Nr: 1035114	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-05 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether a May 2004 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for a right shoulder disability. 

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Kentucky Center for Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran had active duty service from July 1971 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Veteran was originally denied entitlement to service 
connection for a right shoulder disability in a May 2004 rating 
decision.  He was informed of that decision and his appeal rights 
in a letter from the RO dated May 17, 2004. 

In August 2005, the Veteran contended that there was clear and 
unmistakable error (CUE) in the RO's May 2004 rating decision.  
The RO also interpreted his claim as an attempt to reopen his 
previously denied claim.  His claims were denied in the above-
mentioned February 2006 rating decision. 

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Indianapolis RO in 
May 2010.  During the hearing, the Veterans Law Judge helped the 
Veteran present his case and attempted to identify potentially 
overlooked evidence.  See the hearing transcript, page 9 
(discussing the Veteran's post service treatment); see Bryant v. 
Shinseki, No. 08-4080 (Vet. App. July 1, 2010).  A transcript of 
the hearing has been associated with the Veteran's VA claims 
folder. 

Additionally submitted evidence 

Following the August 2007 supplemental statement of the case, the 
RO received VA treatment records, private treatment records, and 
several VA examination reports.  The record does not indicate 
that this evidence has been considered by the RO and a waiver of 
initial RO consideration is not currently of record.  However, 
the private treatment records and VA treatment records are not 
pertinent to the Veteran's claim as they do not discuss a right 
shoulder disability.  While the Board acknowledges that the March 
2008 VA examination diagnosed the Veteran with degenerative joint 
disease of the right shoulder, such a diagnosis was previously of 
record and is therefore duplicative of evidence that has already 
been considered by the RO.  Therefore, a waiver of initial 
consideration by the agency of original jurisdiction is not 
necessary.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a right shoulder 
disability. 

2.  The Veteran's claim of CUE in the May 2004 rating decision is 
based on impermissible theories.

3.  The evidence associated with the claims folder subsequent to 
the RO's May 2004 decision does not raise a reasonable 
possibility of substantiating the Veteran's claim of entitlement 
to service connection for a right shoulder disability. 


CONCLUSIONS OF LAW

1.  The May 2004 rating decision which denied the Veteran's claim 
of entitlement to service connection for a right shoulder 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  The May 2004 rating decision did not contain CUE as to the 
issue of the Veteran's entitlement to service connection for a 
right shoulder disability.  38 C.F.R. § 3.105 (2009).

3.  Since the May 2004 RO decision, new and material evidence has 
not been received to reopen the Veteran's previously denied claim 
of entitlement to service connection for a right shoulder 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  As discussed in greater detail below, the VCAA does 
not apply to CUE claims. 

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the context of 
a veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to the 
Veteran's new and material evidence claim to reopen.  The Board 
observes that the Veteran was advised of the information and 
evidence necessary to substantiate his claim in letters from the 
RO dated in October 2005 and February 2006, which specifically 
detailed the evidentiary requirements necessary to reopen a 
previously-denied claim, along with the evidentiary requirements 
for service connection.  The letters also informed the Veteran of 
his and VA's respective duties for obtaining evidence.  The 
February 2006 letter provided the Veteran with specific notice as 
to why his claim was previously denied and what evidence would be 
necessary to substantiate the previously missing elements. 

With respect to the notice requirements set forth in Dingess and 
the Veteran's claim, elements (1) and (2), veteran status and 
existence of a disability, are not at issue.  Moreover, elements 
(4) and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection for the 
Veteran's claimed right shoulder disability.  In other words, any 
lack advisement as to those two elements is meaningless, because 
a disability rating and effective date were not assigned.  The 
Veteran's claim of entitlement to service connection was denied 
based on element (3), a connection between the Veteran's service 
and the claimed disability.  As explained above, he has received 
proper VCAA notice as to his obligations and those of VA, with 
respect to this crucial element in the above-mentioned VCAA 
letters that informed him of what the evidence must show.  
Because the Board is denying the Veteran's claim, elements (4) 
and (5) remain moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

With respect to the Veteran's CUE claim, in Livesay v. Principi, 
15 Vet. App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (the Court) held, in part, that "there is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for the 
first time, applicable to [CUE] motions."  The Court observed 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) [regarding a clear and 
unmistakable error claim as to a prior final RO decision]; Juarez 
v. Principi, 16 Vet. App. 518, 521 (2002) [citing Parker as 
"holding VCAA inapplicable to claim that RO decision contained 
CUE"].

The Board therefore finds that VA's duties to notify and assist 
contained in the VCAA are not applicable to CUE claims.  See VA 
O.G.C. Prec. Op. No. 
12-2001 (July 6, 2001).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

However, the VCAA left intact the requirement that an appellant 
must first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that claim.  
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The Veteran's service treatment records indicate that he was 
hospitalized in service from August 7, 1975 to August 18, 1975.  
While the Veteran's hospitalization treatment records have not 
been associated with his claims folder, the Veteran has not been 
prejudiced thereby as an August 18, 1975 narrative summary of his 
hospitalization treatment is of record.  The Veteran's August 7, 
1975 emergency room treatment record is also included in his 
claims folder.  Under the circumstances, the Board finds that a 
remand to obtain the Veteran's service hospitalization records is 
not necessary as the record contains medical evidence describing 
his immediate injuries and a description of his hospital 
treatment. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in November 2005 and 
March 2008.  The reports of these examinations reflect that the 
examiners recorded the Veteran's current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Supporting rationale was also provided for 
the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
While the record does not reflect that the March 2008 examiner 
reviewed the Veteran's claims folder, the Veteran is not 
prejudiced thereby as the examiner considered medical history as 
reported by the Veteran which is consistent with that contained 
in the Veteran's claims folder.  The Board therefore concludes 
that the examination is adequate for rating purposes.  See 38 
C.F.R. § 4.2 (2009).  The Veteran has not contended otherwise.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied. See 38 C.F.R. § 3.103 (2009). The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He exercised the option of a 
personal hearing and was afforded one in May 2010 as detailed in 
the Introduction.  

Accordingly, the Board will proceed to a decision.

1.  Whether a May 2004 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for a right shoulder disability. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

CUE

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  
A final decision may, however, be subject to revision on the 
basis of CUE.  See 38 C.F.R. § 3.104(a) (2009).

The Court has propounded a three-prong test to determine whether 
CUE is present in a prior determination:

(1). "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied,

(2).  the error must be 'undebatable' and of the sort 'which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made,' and 

(3).  a determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the time 
of the prior adjudication in question."

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further 
held that CUE is one of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  When attempting to 
raise a claim of CUE, a claimant must describe the alleged error 
with some degree of specificity and, unless, it is the kind of 
error, that if true, would be CUE on its face, must provide 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Fugo further 
held that neither a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication, nor 
general, non-specific claims (including sweeping allegations of 
failures to follow the regulations or to provide due process), 
meet the restrictive definition of CUE.  Id. at 44.

The Court has defined CUE as "an administrative failure to apply 
the correct statutory and regulatory provisions to the correct 
and relevant facts.  It is not mere misinterpretation of facts."  
See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002).  This specific allegation must assert more than 
mere disagreement with how the facts of the case were weighed or 
evaluated.  In other words, to present a valid claim of CUE the 
claimant cannot simply request that the Board reweigh or 
reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 
(1996).  In order to show that CUE occurred, the evidence must 
show that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  See Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the United 
States Court of Appeals for the Federal Circuit held that a 
breach of a duty to assist cannot constitute CUE and that "grave 
procedural error" does not render a decision of VA non-final.  
In Cook, the Federal Circuit overruled Hayre v. West, 188 F. 3d 
1327 (Fed. Cir. 1999), to the extent that the decision held that 
the existence of "grave procedural error" (in that case, not 
obtaining complete service treatment records) rendered a VA 
decision non-final.  Also in Cook, the Federal Circuit, citing 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), noted that a CUE 
claim is an attack on a prior judgment that asserts an incorrect 
application of law or fact, and that an incomplete record, 
factually correct in all other respects, is not CUE.



Analysis

The Veteran's claim of entitlement to service connection for a 
right shoulder disability was denied in a May 2004 rating 
decision.  In that decision, the RO stated that there was no 
evidence of a right shoulder injury during service.  The RO 
further noted that the evidence does not show a link between the 
Veteran's current disability and his military service.   

The RO's May 2004 rating decision was not appealed and is 
therefore final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104, 20.1103 (2009).  The Veteran challenges that decision on 
the basis of CUE.  

The Veteran does not assert that the RO applied the incorrect 
legal standard in its May 2004 decision, nor does he contend that 
the law was incorrectly applied to the facts as they were known 
at the time.  Rather, the heart of the Veteran's CUE claim is 
that the RO's evaluation of the relevant evidence in May 2004 was 
incorrect.  As will be discussed below, his arguments essentially 
reflect a disagreement with how the RO weighed the evidence. 

In the May 2004 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for right shoulder 
disability on the grounds that the service treatment records 
"are negative for evidence of a right shoulder injury during 
service."  It was also noted that "although the evidence shows 
that [the Veteran] currently [has] degenerative joint disease, 
the evidence does not show a link between [his] current 
disability and military service." 

The Board recognizes that the RO failed to discuss an August 1975 
in-service clinical record which, when evaluating the Veteran's 
cervical spine, noted that he had moderate tenderness over both 
shoulders.  However, it is not undebatable error that the RO 
merely failed to specifically mention this in-service record as 
the record does not diagnose the Veteran with a shoulder 
disability but rather indicates that the Veteran's shoulders were 
tender.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms, without a diagnosed or identifiable underlying malady 
or condition, do not, in and of themselves, constitute a 
disability for which service connection may be granted].  
Crucially, the RO did not deny the Veteran's claim solely based 
on the lack of an in-service injury, but also upon the absence of 
a medical nexus. 

The Board has also considered the Veteran's contention that there 
was sufficient evidence of record in May 2004 upon which to grant 
service connection for a right shoulder disability.  However, 
aside from the Veteran's own statements, there was no evidence of 
record of the time of the May 2004 rating decision to suggest 
that the Veteran's right shoulder disability was due to his 
military service.  

Boiled down to its essence, the Veteran is merely expressing 
disagreement as to how the evidence at the time of the May 2004 
RO rating decision was weighed and evaluated with respect to the 
right shoulder disability claim.  Such a disagreement is not a 
valid claim of CUE.  See Fugo, 6 Vet. App. at 44 ["to claim CUE 
on the basis that previous adjudicators had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE"]; see also Russell, supra [to the same 
effect].  To address these arguments, the Board would have to 
engage in reevaluating each piece of evidence of record in May 
2004 to determine how probative it is in pursuit of reaching its 
own conclusion as to whether the Veteran's right shoulder 
disability was incurred or aggravated in service.  Such an 
inquiry requires weighing and evaluating evidence which, as 
stated above, cannot constitute a valid claim of CUE.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right shoulder disability.

Relevant law and regulations

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
August 2005, the claim will be adjudicated by applying the 
revised section 3.156, which is set out in the paragraph 
immediately following.

The revised regulation provides that new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2009).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The "old" evidence

At the time of the May 2004 rating decision, the evidence of 
record included the Veteran's service treatment records, VA 
examination reports from May 1984 and February 2004, records from 
the Social Security Administration, private medical records and 
VA medical records.

A right shoulder disability is not identified or discussed in the 
January 2004 Social Security Administration decision, private 
medical records, or VA treatment and hospitalization records.  
During the May 1984 VA examination, the Veteran indicated that he 
dislocated his right and left shoulders during an in-service tank 
accident.  Notwithstanding the Veteran's complaints, the VA 
examiner did not diagnose him with a right shoulder disability. 

The February 2004 VA examination report diagnosed the Veteran 
with degenerative joint disease of the right shoulder.  

The Veteran's service treatment records indicate that he was 
involved in a tank accident in August 1975.  Specifically, a 
portion of the tank the Veteran was riding in fell apart 
resulting in him being thrown from the tank.  See an August 18, 
1975 narrative summary.  A physical examination conducted on 
August 21, 1975 revealed moderate tenderness over both shoulders.  
Despite his complaints of tenderness, the Veteran was not 
diagnosed with a right shoulder disability.  The Veteran's 
January 1984 separation examination did not identify any right 
shoulder disability. 

The May 2004 rating decision

The May 2004 rating decision denied service connection for a 
right shoulder disability based on the basis that there was no 
indication that this condition was incurred or aggravated during 
military service.  

The Veteran was informed of that decision and of his appeal 
rights in a May 17, 2004 letter from the RO.  He did not initiate 
an appeal.  

Analysis

The unappealed May 2004 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2009).  As explained above, the Veteran's claim for service 
connection for a right shoulder disability may only be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. § 5108; 
see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the question 
of whether any additionally received (i.e., after May 2004) 
evidence raises a reasonable possibility of substantiating the 
Veteran's claim.  

The evidence associated with the Veteran's claims file since May 
2004 includes VA outpatient treatment records, private medical 
records, lay statements, records from the Social Security 
Administration, multiple VA examination reports, and the 
Veteran's May 2010 hearing transcript. 

The recently received VA medical records, private treatment 
records and records from the Social Security Administration do 
not relate a right shoulder disability to the Veteran's military 
service.  Therefore, while these records are new, insofar as they 
were not previously before the RO, they do not relate to an 
unestablished fact necessary to substantiate the Veteran's claim 
and cannot be considered material. 

During the March 2008 VA examination, the Veteran indicated that 
he injured his right shoulder during an in-service accident in 
1975.  While this evidence is new insofar as it was not of record 
at the time of the Board's prior denial, the record amounts to a 
bare transcription of the Veteran's reported history.  Such 
contentions were previously of record and considered by the RO at 
the time of the May 2004 denial.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"].  
Moreover, even if the Board were to accept this examination 
report as evidence of an in-service injury [which it does not] 
the evidence of record does not include new and material evidence 
linking the Veteran's current right shoulder disability to his 
military service.  See Evans, supra. 

With respect to the Veteran's statements and his May 2010 
testimony, the Veteran argues that he injured his right shoulder 
during service.  These statements are essentially reiterative of 
contentions made in connection with his previous claim and were 
considered by the RO in May 2004.  Such contentions are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In short, the evidence associated with the Veteran's claims file 
since May 2004, considered in conjunction with the record as a 
whole, is not new and material, and does not raise a reasonable 
possibility of substantiating the claim.  The evidence does not 
serve to reopen the Veteran's claim of entitlement to service 
connection for a right shoulder disability.  The benefit sought 
on appeal remains denied. 


ORDER

The claim of CUE in the May 2004 rating decision as to the issue 
of service connection for right shoulder disability is dismissed.

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for a right 
shoulder disability, is not reopened.  The benefit sought on 
appeal remains denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


